MeCREE, Circuit Judge
(dissenting).
I respectfully dissent from the opinion of the Court. The District Judge should not have disregarded the opinions of value expressed by appellant’s witnesses. The remoteness of their view of the property should affect only the weight to be accorded their testimony and not its admissibility. Since the District Judge disregarded this testimony, he was thereby deprived of a range within which to make his own finding modifying the Commission’s report. Since it was error to disregard the opinion testimony offered by appellant, I would remand with instructions to consider this testimony and to make an appropriate disposition.